Lehman, J. (dissenting.)
I agree with Hr. Justice Page that there is no evidence that the defendant has left the state or removed his property with intent to defraud creditors. 1 do not agree with him in his view that such evidence was necessary or that the attachment was sought or granted upon this ground. The moving papers upon which the attachment was sought do not in terms allege that the defendant is not a resident of the state, but they contain allegations which in my opinion require the inference that he is a non-resident of the state. " The principal affidavit is made by the plaintiff himself and sets forth that “ the defendant above named was a resident of this State * * * prior to the third day of October last, on which day as plaintiff is informed by his attorney, William F. Quigley of 149 Broadway, Hew York City, and verily believes, the defendant departed from this State of Hew York for Paris, France, with intent to remain a resident thereof -and not return to the city of Hew York.” The plaintiff further states in this affidavit that defendant told him that he “ was going to Paris, France, with his wife and there take up his residence and start in business, and that he did not intend again to return to this country.” The affidavit of William F. Quigley states about the same facts and also facts from which-it is. fair to infer that the defendant has- carried out his expressed intention. Both affidavits further contain statements of the removal of defendant’s property, but as I read these allegations their sole purpose is to show that defendant does not reside in this state. The attorney’s affidavit concludes with these words: “ That defendant has removed all of his property, as deponent is informed and verily believes, and has gone abroad with no intention of returning and with full intention of cheating and defrauding his creditors in *439this country.” This statement is, of course, of no legal effect, consisting merely of conclusions and allegations made on information .and belief, and represents, in my opinion, merely the opinion of the deponent that the defendant has left the state with intent to reside elsewhere.
A defendant is amenable to the process of attachment ■when he has left the state with, intent no longer to reside here even though he may have failed to obtain a domicile elsewhere; and an attachment which is granted upon affidavits' stating facts from which the inference of non-residence must necessarily he drawn is valid even though the affidavits fail to state explicitly that defendant is a non-resident. Mayor v. Genet, 4 Hun, 487.
The order should he affirmed with costs.
Order reversed, with costs and covenant of attachment vacated.